UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6859


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARLON STAFFORD BENJAMIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:01-cr-00125-NCT-1)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlon Stafford Benjamin, Appellant Pro Se.    Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marlon Stafford Benjamin appeals the district court’s

order denying his motion for reduction of sentence, pursuant to

18 U.S.C. § 3582(c) (2006) motion.               We have reviewed the record

and    find    no    abuse    of    discretion      by   the   district     court.

Accordingly, we affirm for the reasons stated by the district

court.        United    States     v.   Benjamin,    No.   1:01-cr-00125-NCT-1

(M.D.N.C. Feb. 21, 2012); see United States v. Munn, 595 F.3d

183,   187    (4th     Cir.   2010).     We   dispense     with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          2